Citation Nr: 0723627	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  02-11 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active duty for training from April 1973 to 
January 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO).  

The Board denied the appeal in a decision of August 2005.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Secretary of 
Veterans Affairs (Secretary) and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
in April 2007.  The Court granted that motion later that 
month. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion of April 2007, the parties concluded that 
the Board had not adequately addressed the veteran's 
credibility pursuant to Washington v. Nicholson, 19 Vet. App. 
362 (2005) and Buchanan v. Nicholson, 451 F3d. 1331 (2006).  
The Board notes that the veteran has provided a history of 
injuring his right ankle during basic training.  He reports 
that he did not have X-rays.  The ankle reportedly was 
wrapped, and he was given a pair of crutches.  

The veteran's service medical records could not be located.  
The evidence which is of record includes post service 
treatment records dated from April 1982.  An April 1982 
private treatment record reflects that the veteran reported 
having symptoms of pain and swelling in his right ankle and a 
history of having had a significant ankle sprain about 10 
years earlier.  On examination, there was some mild effusion.  
X-rays revealed evidence of an old sprain, probably involving 
the deltoid ligament, the structures between the tibia and 
fibula, and also some spurring anteriorly.  

A June 1982 private treatment record reflects that the 
veteran sustained a new injury to his right ankle which had 
occurred at work.  Another private medical record dated in 
June 1982 indicates that the veteran had noted increasing 
incidents of twisting in his right ankle four to five times 
over the last three years, the first episode about three 
years ago.  It was also noted that he had a questionable 
injury to his right ankle in service about 10 years ago and 
now it gives away especially on uneven ground or any sort of 
hill.  In July 1982, the veteran underwent an Evans procedure 
on the right ankle.  In December 1982, he underwent 
arthrotomy of the right ankle with removal of spurs from the 
anterior portion of the ankle.  

The Board is of the opinion that a medical opinion would be 
useful in interpreting the evidence which is of record.  Of 
particular interest would be an opinion regarding the 
likelihood that the claimed ankle injury in service would 
have resulted in the disability noted in 1982, as well as 
whether the veteran currently has any related disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination for the purpose of 
determining the nature and etiology of 
any right ankle disorder which is 
currently present.  The claims file 
should be made available to and reviewed 
by the examiner, and the examiner should 
confirm that such a review occurred in 
the examination report.  The examiner 
should comment regarding the following 
question:  If the veteran's account of 
having sustained an ankle injury in 
service were to be accepted, please offer 
an opinion as to the likelihood (whether 
it is as likely as not) that any 
currently found ankle disorder is a 
residual of such an injury.  

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



